district court by April 3, 2013. The notice of appeal, however, was not filed
                       until April 5, 2013, two days after the expiration of the appeal period
                       prescribed by NRAP 4(b)(1). Because the notice of appeal was not timely
                       filed, we lack jurisdiction and we
                                    ORDER this appeal DISMISSED.




                                                Hardesty



                        ParraguirrC
                                  eXt-i---


                        cc: Hon. Steve L. Dobrescu, District Judge
                             Elko County Public Defender
                             Attorney General/Ely
                             White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A


:*---WATAWAREMSVI I ['Wt.,                                        Utzi4N   Wag   c•I'15.14kr